                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                       SAVANNAH DIVISION


         WAYNE DEMARS HAMILTON,

                 Plaintiff,

         V.                                                  CASE NO. CV417-123


         NANCY A. BERRYHILL, Acting
         Commissioner of Social
         Security,

                 Defendant.




                                            ORDER


                 Before the Court is the Magistrate Judge's Report and

         Recommendation        {Doc.    17),    to   which     objections      have    been

         filed    (Doc.   20).    After     a   careful   de    novo     review   of   the

         record, the Court concludes that Plaintiff's objections are

         without merit. Accordingly, the               report and        recommendation

         is   ADOPTED     as     the    Court's      opinion     in     this   case    and

         Plaintiff's      appeal       is   DENIED.    The      Clerk    of    Court    is

         DIRECTED to close this case.


                 so ORDERED this            day of January 2019.
         CO
         CO

         oa
 SB
cii—ur
         SI                                       WILLIAM T. MOORE, JR.
         a.
ujo<                                              UNITED STATES DISTRICT COURT
         r-
                 CO                               SOUTHERN DISTRICT OF GEORGIA

         s

 IS
